 1
                                                             JS-6
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
     MARIA GUADALUPE VALENZUELA,           Case No.: CV 19-7646-DMG (SSx)
11
     an Individual,                        ORDER RE STIPULATION TO
12                                         DISMISS ACTION WITH
13            Plaintiff,                   PREJUDICE [15]

14            vs.
15
     ACTIVAR CONSTRUCTION
16
     PRODUCTS GROUP, INC.; and DOES 1-
17   100 Inclusive,
18
              Defendants.
19
20
21
22
23
24
25
26
27
28


                                         -1-
 1         Upon consideration of the Parties' Joint Stipulation Dismissing Action with
 2   Prejudice, and good cause appearing,
 3         IT IS HEREBY ORDERED THAT:
 4         1.    Plaintiff's Complaint and this entire action is dismissed with prejudice
 5               pursuant to Federal Rule of Civil Procedure 41(a);
 6         2.    Each party shall bear its own attorney 's fees and costs in connection with
 7               the prosecution and defense of this action; and
 8         3.    All scheduled dates and deadlines are VACATED.
 9
10   DATED: January 21, 2020                      ________________________________
11                                                DOLLY M. GEE
                                                  UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
